PROMISSORY NOTE

$14,581,621.50 July 13, 1999


        FOR VALUE RECEIVED, Nu Skin Enterprises, Inc., a Delaware corporation
(the “Maker”), promises to pay to Maple Hills Investment, Inc., a Delaware
corporation formerly known as Nu Skin USA, Inc. (the “Holder”), at One Nu Skin
Plaza, 75 West Center Street, Provo, Utah 84601, or such other place as
designated in writing by the Holder, the aggregate principal amount of Fourteen
Million Five Hundred Eighty-One Thousand Six Hundred Twenty-One Dollars and
50/100 ($14,581,621.50). All capitalized terms used in this Promissory Note (the
“Note”) but not otherwise defined herein shall be deemed to have the meanings
ascribed to them in the Big Planet Merger Agreement (as that term is defined in
paragraph 5 below).

1.          Term. This Note shall be payable over three (3) years from the date
hereof in equal quarterly installments of principal and interest of One Million
Three Hundred Forty-Seven Thousand Two Hundred Seventy-Four Dollars and 38/100
($1,347,274.38), subject to the right of the Maker to offset payments hereunder
as set forth in paragraph 6 below. The first quarterly installment of principal
and interest hereunder shall be due and payable on October 13, 1999, and
subsequent payments will be due and payable on the thirteenth day of each three
(3) month period thereafter until all principal and accrued interest evidenced
by this Note has been paid in full.

2.          Interest. The outstanding principal balance of this Note shall
accrue interest at six and one-half percent (6.50%) per annum, computed on the
basis of a year of 365 days for the actual number of days elapsed.
Notwithstanding any provision hereof, the total liability for payments in the
nature of interest shall not exceed the limits imposed by applicable law.

3.          Prepayment. The Maker may prepay all or any portion of the
outstanding principal balance of this Note, together with the full amount of any
accrued interest thereon through the date of prepayment, at any time without
premium or penalty and without prior notice to the Holder. No prepayment shall
relieve the Maker of its obligation to repay in full the outstanding aggregate
principal balance of this Note, together with all accrued interest hereon, on
the maturity date hereof as set forth in paragraph 1 above. Time is of the
essence of payment.

4.          Application of Payments. All payments and prepayments made hereunder
shall be applied first toward the payment and satisfaction of accrued but unpaid
interest, if any, and second toward reduction of the outstanding principal
balance hereof.

5.          Issued Pursuant to Big Planet Merger Agreement. This Note is
non-negotiable and is being issued by the Maker pursuant to the Agreement and
Plan of Merger and Reorganization dated May 3, 1999, entered into between and
among the Maker, Big Planet Holdings, Inc., a Delaware corporation ("BP
Holdings"), Big Planet, Inc., a Utah corporation, Nu Skin USA, Inc., a Delaware
corporation now known as Maple Hills Investment, Inc. ("Nu Skin USA"), Richard
W. King, an individual ("King"), Kevin V. Doman, an individual ("Doman"), and
Nathan W. Ricks, an individual ("Ricks"), as the same has been amended by a
First Amendment to Agreement and Plan of Merger and Reorganization dated July 9,
1999 (as amended, the "Big Planet Merger Agreement"). In lieu of depositing into
escrow cash proceeds to secure the indemnification and other obligations arising
from, related to, or contemplated by the Big Planet Merger Agreement or the
Agreement and Plan of Merger dated May 3, 1999, entered into between and among
the Maker, NSC Sub, Inc., a Delaware corporation, NSG Sub, Inc., a Delaware
corporation, NSM Sub, Inc., a Delaware corporation, NFB Sub, Inc., a Delaware
corporation, Nu Skin Canada, Inc., a Utah corporation, Nu Skin Guatemala, Inc.,
a Delaware corporation, Nu Skin Guatemala, S.A., a Guatemalan corporation, Nu
Skin Mexico, Inc., a Delaware corporation, Nu Skin Mexico, S.A. de C.V., a
Mexican corporation, and the individual stockholders who executed the signature
page thereto (the "Affiliate Merger

Agreement"), or depositing into the Escrow created by the Escrow Agreement (as
those terms are defined in the Asset Purchase Agreement, as that term is defined
below) additional cash proceeds from the transactions arising from, related to,
or contemplated by the Asset Purchase Agreement dated March 8, 1999 by and among
the Maker, Nu Skin United States, Inc., a Delaware corporation ("Nu Skin United
States"), and Nu Skin USA (the "Asset Purchase Agreement"), the Holder agrees
that the Maker may offset against amounts due and owing under this Note as set
forth in paragraph 6 below.

6.          Offset. The Holder agrees that this Note and any payment due
hereunder may be offset by any amounts due and owing to the Maker or BP Holdings
or their respective Affiliates under the Big Planet Merger Agreement, the
Affiliate Merger Agreement, or the Asset Purchase Agreement, subject in all
respects, however, to (a) the Indemnification Limitation Agreement dated March
8, 1999, entered into by and among the Maker, Nu Skin United States, Nu Skin
International, Inc., a Utah corporation (“Nu Skin International”), BP Holdings,
Nu Skin USA, King, Doman, Ricks, and the stockholders who executed the signature
page thereto, and (b) the First Amendment to Indemnification Limitation
Agreement dated May 3, 1999, entered into by and among the Maker, Nu Skin United
States, Nu Skin International, BP Holdings, Nu Skin USA, King, Doman, Ricks, and
the stockholders who executed the signature page thereto. In addition to
offsetting amounts due and owing under this Note for indemnification
obligations, the Holder agrees that amounts due and owing under this Note may be
offset against for all adjustments to the consideration under the Big Planet
Merger Agreement, the Affiliate Merger Agreement, and the Asset Purchase
Agreement, and all other amounts from time to time owing to the Maker or BP
Holdings or any of their respective Affiliates under the Big Planet Merger
Agreement, the Affiliate Merger Agreement, or the Asset Purchase Agreement. The
Holder furthermore agrees that the Maker can, at its election, offset against
this Note any other amounts owed by the Holder to Nu Skin International or any
of its Affiliates.

         6.1         Offset Procedure. In the event the Maker desires to offset
any amount owed to it (or to BP Holdings or Nu Skin International or any of
their respective Affiliates), as provided by paragraph 6 above, the Maker shall
provide the Holder with a written notice of such offset (each, an “Offset
Notice”). Each Offset Notice shall be transmitted by the Maker to the Holder
either by personal delivery or first class registered or certified mail, postage
prepaid. Each Offset Notice shall set forth (a) the dollar amount to be offset
against this Note, (b) an indication of the agreement or other obligation from
which the offset arose and the relevant facts that resulted in the Holder
becoming obligated to the Maker and subject to an offset against this Note under
this paragraph 6, and (c) a place for the Holder to (i) indicate its agreement
or disagreement to the amount to be offset hereunder and (ii) execute the same.

             6.1.1         Agreement on Offset Amount. If the Holder is in
agreement with the amount to be offset against this Note, as set forth in the
Offset Notice, the Holder shall so indicate on and execute the Offset Notice and
return the originally executed Offset Notice to the Maker within ten (10) days
after its receipt thereof. Upon the receipt by the Maker of such originally
executed Offset Notice indicating the Holder's agreement with the amount to be
offset against this Note, the principal amount of this Note shall be deemed to
be reduced by the amount set forth in the Offset Notice.

             6.1.2         No Agreement on Offset Amount. If the Holder is not
in agreement with the amount to be offset against this Note, as set forth in the
Offset Notice, the Holder shall so indicate on the Offset Notice and return an
unexecuted copy thereof to the Maker with an indication of all relevant facts
and the offset amount that the Holder believes is appropriate, if any. The Maker
and the Holder shall then meet in good faith during the ten (10) day period
following the receipt by the Maker of the Holder's objection and attempt to
resolve the disagreement and determine a mutually agreeable offset amount. If,
after negotiation, a mutually agreeable offset amount is agreed upon, the
provisions of paragraph 6.1.1 above shall apply. If, however, after such
negotiation, a mutually agreeable offset amount cannot be mutually agreed upon
between the Maker and the Holder, within ten (10) days after the conclusion of
such

-2-

negotiations either the Maker or the Holder may submit the matter to the
American Arbitration Association for resolution in accordance with its
Commercial Arbitration Rules. Any such arbitration proceeding shall be held in
Provo, Utah and be heard by a single arbitrator appointed by the American
Arbitration Association, which hearing shall be commenced within fourteen (14)
days after the matter is submitted for arbitration and completed within
forty-five (45) days after the commencement thereof. The decision of the
American Arbitration Association shall be final, binding, and non-appealable.
All costs and expenses of the American Arbitration Association and of such
proceeding shall be divided equally between the Maker and the Holder. Upon the
rendering by the American Arbitration Association of it determination of the
offset amount, if any, the written determination of the American Arbitration
Association shall be deemed to be the agreement by the Holder of the amount to
be offset against this Note and the provisions of paragraph 6.1.1 above shall
otherwise apply.

7.          Default. In the event of a failure by the Maker to pay when due any
installment of principal and/or interest due hereunder, as set forth in
paragraph 1 above, and the continuance of such failure to pay for a period of
thirty (30) days after receipt by the Maker of a written notice from the Holder
of such failure (which notice shall be transmitted either by personal delivery
or mailed by first class registered or certified mail, postage prepaid), this
Note shall be considered to be in default; provided, however, that a default
shall not be deemed to have occurred under this Note if the Maker does not pay
when due any installment of principal and/or interest due hereunder (or any
portion thereof) on account of an offset having been made under this Note
pursuant to paragraph 6 above. In the event of a default under this Note, the
Maker shall pay to the Holder, in addition to such amounts of principal and/or
interest then due, all costs of collection, including reasonable attorneys’
fees.

8.         8.Assignment. This Note may not be assigned, negotiated, or
transferred by the Holder without the express prior written consent of the
Maker.

9.          Severability; Headings. Should any provision of this Note be
determined to be illegal or unenforceable, such provision or provisions shall be
modified to the minimum extent necessary to make it or its application valid and
enforceable, and all other provisions hereof nevertheless shall be valid,
enforceable, and effective. All headings used in this Note are for convenience
only and shall not be used to construe or interpret this Note. Except as
otherwise indicated, all references herein to paragraphs refer to the paragraphs
of this Note.

10.          Interpretation; Notices. The provisions of this Note shall be
deemed to be independent and severable. The invalidity or partial invalidity of
any provision or portion of this Note shall not affect the validity or
enforceability of any other provision or portion of this Note. All notices,
requests, consents, or other communications hereunder shall be in writing and
shall be either delivered personally or mailed by first class registered or
certified mail, postage prepaid.

11.           Governing Law. This Note shall be governed by the internal laws,
and not the laws of conflicts, of the State of Utah.

NU SKIN ENTERPRISES, INC.,
a Delaware corporation


By:    /s/  Truman Hunt
Its:    Vice President

-3-